Citation Nr: 0705597	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  96-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for 
onychomycosis, status post excision, left great toenail.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA), and was remanded in 2003 and in 2006. 


FINDING OF FACT

Onychomychosis, status post excision, left great toenail, is 
manifested by a 1.5 centimeter rudimentary nail.  The site of 
onychomycosis is not manifested by scarring that is deep, 
tender, painful, or unstable.  There is no exfoliation, 
exudation, or itching.  The clinical evidence fails to 
demonstrate functional impairment of the left foot, to 
include that due to pain on use or flare-ups.   


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
onychomycosis, status post excision, left great toenail, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7806, 7807-7819 (2001) 
(effective before August 30, 2002), Diagnostic Codes 7801-
7805, 7819 (2006) (effective August 30, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensable Rating

This appeal arises from an August 1994 rating decision that 
granted service connection for onychomycosis of the left 
great toe with excision of the toenail, and assigned an 
initial noncompensable rating for that disability effective 
October 1, 1993, the day after the veteran's discharge from 
active duty.  Where, as here, the veteran appeals an initial 
rating assigned coincident to the grant of service 
connection, the claim is akin to that in Fenderson v. West, 
12 Vet. App. 119, 126 (1999), and the Board can assign, as 
the evidence warrants, separate "staged" ratings.  The 
earliest compensable rating cannot commence before October 1, 
1993.  38 U.S.C.A. § 5110(b)(1) (West 2002) (where, as here, 
the service connection claim was filed within a year after 
discharge, the effective date of service connection or any 
rating is the day after discharge).  

Further, skin disability rating criteria, which are pertinent 
to the disability at issue, were revised during the appeal 
period, effective August 30, 2002.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002); 38 C.F.R. § 4.118 (2001, 2006).  
Where pertinent law or regulation is amended while an 
increased rating claim is pending, as is the case here, the 
Board should first determine whether applying the revised 
criteria would result in impermissible retroactivity, and 
ensure that such application does not extinguish the 
veteran's rights or benefits pre-revision.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable 
to the claimant, then the implementation of such criteria 
cannot be any earlier than the effective date of revision, as 
a matter of law.  See 38 U.S.C.A. § 5110(g) (West 2002).  
Thus, the Board considers various criteria in effect during 
the appeal period, bearing in mind that it may assign 
"staged" ratings as evidence warrants.

The disability at issue is evaluated under Diagnostic Code 
7819-5284, under 38 C.F.R. § 4.118 (skin disability) and 
38 C.F.R. § 4.71a (foot disability).  The use of Diagnostic 
Code 7819, which evaluates "benign skin neoplasms," is 
based on the RO's determination that it is most closely 
analogous to the veteran's disability.  VA is permitted to 
rate by analogy under such circumstances.  38 C.F.R. § 4.20 
(2006).  The Board notes that the April 2002 rating decision 
appears to contain a typographical error transposing numbers 
in the use of Diagnostic Code "5284."  Diagnostic Code 
"5824" does not exist, and it appears that the RO 
inadvertently transposed numbers 8 and 2 in the recent rating 
decision.  The August 1994 rating decision contains the 
correct hyphenated Code of 7819-5284. 

The Board has considered the various skin disability rating 
codes in 38 C.F.R. § 4.118 (2006).  It agrees with the RO 
that, of those, Diagnostic Code 7819 is that most analogous 
to the veteran's disability.  Current Diagnostic Code 7819 
instructs evaluation as disfigurement of the head, face, or 
neck, or as scars (7801, 7802, 7803, 7804, or 7805), or based 
on functional impairment, whichever is appropriate.  

First of all, the veteran's onychomycosis residuals include 
the absence of left great toenail.  The absence of the 
toenail is not, strictly speaking, a scar.  Assuming that it 
is analogous to a scar as it is conceivable that the effect 
of absent toenail could result in manifestations similar to a 
scar (e.g., the area of missing the toenail could become 
ulcerated), current Diagnostic Codes 7801 through 7805 
nonetheless cannot be the basis for a compensable rating.  
The clinical evidence dated from 1993 forward does not 
describe the affected area as deep (associated with 
underlying soft tissue damage) or causing limited motion, or 
affecting an area exceeding 6 square inches at minimum, 
required to warrant the minimum compensable rating of 10 
percent under Diagnostic Code 7801.  Rather, even as recently 
as in July 2005, a VA examiner said that the veteran has a 
rudimentary nail which is approximately 1.5 centimeters (cm) 
in greatest diameter.  That area is "slightly roughened" on 
the top, but that area is not described as deep, pitted, 
depressed, or the like.  Nor do onychomycosis residuals 
impede functioning.  The examiner noted that the veteran is a 
full-time student who is not gainfully employed, and that he 
has not "lost time" due to this disability.  Nor does the 
veteran have difficulty walking or with activities of daily 
living.  The examiner further noted that the veteran has a 
full range of motion of the left foot.  Also, as for the 
veteran's report that he has decreased perception of light 
touch distally from approximately 1 cm from the MP 
(metacarpal phalangeal) joint on the left great toe, the 
examiner said that the motor examination of the left great 
toe is "essentially unremarkable."  Nor did the examiner 
note any additional pain or loss of motion with repetitive 
use or during flare-ups; as for flare-ups, the veteran 
himself reported that he has no significant flare-ups.  
Additionally, the examiner noted that there is neither 
instability, nor weakness, nor gait or other functional 
limitations associated with onychomycosis residuals.  
Negative findings as to functional limitations also were 
noted in a February 2002 VA examination report.    

Also, while the affected area apparently is superficial (that 
is, not associated with underlying soft tissue damage), 
again, functional limitation is not shown, and the affected 
area is significantly smaller in terms of square inches (144) 
to warrant the single 10 percent rating under current 
Diagnostic Code 7802.  Nor is the affected area described as 
unstable (that is, there is frequent loss of covering of the 
skin over the scar), precluding a 10 percent rating under 
current Diagnostic Code 7803.  Also, the area is not 
described as "painful on examination," precluding a 10 
percent rating under current Diagnostic Code 7804.  The VA 
examiner said, in July 2005, that there is no clinical 
evidence of painful motion.  The veteran denied flare-ups 
like rashes or itching that could suggest active or recurrent 
infections, and which also could indicate instability of the 
skin covering the affected area.  Moreover, the examiner also 
noted that the affected area is "nontender" and that there 
is no evidence of "eruption surrounding the nail bed."       

With negative objective evidence of functional limitation 
caused by the 
service-connected disability, as explained above, current 
Diagnostic Code 7805 cannot be the basis for a compensable 
rating.     
    
As for evaluation under old skin disability criteria, the 
Board concludes that Diagnostic Code 7819 (2001) (new 
growths, benign, skin) is that most closely analogous to the 
veteran's disability.  That Code instructs evaluation under 
scarring/disfigurement criteria.  The rater is further 
instructed that, unless otherwise provided, evaluation should 
be made based on Codes 7807 through 7819 for eczema, 
dependent on the location, extent, and repugnant or otherwise 
disabling character of manifestation.  However, old 
Diagnostic Code 7800 is inapplicable as the head, face, or 
neck is not affected; neither are Diagnostic Codes 7801 and 
7802 as the disability is not the result of a burn and does 
not affect the minimum skin surface area required for a 10 
percent rating.  Nor can old Diagnostic Code 7803 be the 
basis for a compensable rating, as the affected area is not 
demonstrated to be poorly nourished or is repeatedly 
ulcerated.  As for old Diagnostic Code 7804, the affected 
area is not demonstrated to be tender and painful on 
objective demonstration.  Functional impairment cannot be the 
basis for a compensable rating under old Diagnostic Code 
7805, as is the case with current Diagnostic Code 7805.          

Also, consistent with the instructions in old Diagnostic Code 
7819, Diagnostic Code 7806 (eczema) also was considered.  
Under that Code, a minimum 10 percent rating is assigned with 
evidence of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  Not only does the 
clinical evidence does not demonstrate exfoliation or 
itching, the area affected is not on area typically exposed; 
nor does it cover an extensive area.  Therefore old 
Diagnostic Code 7806 also cannot be the basis for a 
compensable rating.   

That said, the Board has considered whether the disability 
impairs the use of the left foot, consistent with Diagnostic 
Code 5284 (2006).  To some extent, functional limitation 
associated with the service-connected disability already has 
been considered (see discussion above concerning current 
Diagnostic Codes 7801 and 7819; old Diagnostic Code 7819).  
In this case, the evidence dated within the pertinent period 
does not indicate that onychomycosis itself, which the Board 
understands results from fungal infection, is active, much 
less that the 
service-connected disability affects functioning of the left 
foot.  See discussion above.  Therefore, it does not find 
basis to assign, alternatively, a minimum compensable rating 
of 10 percent for "moderate" foot injury residuals under 
either old or current Diagnostic Code 5284, in 38 C.F.R. 
§ 4.71a (2001, 2006).  

Finally, while the above discussion, in terms of evidence, 
primarily concerns recent VA compensation and pension 
examination results, the main reason for that is that the 
record dated from 1993, forward, does not document recurrent 
or active onychomycosis on the left great toe or associated 
symptoms in terms of treatment.  (The record during that 
period does reflect evidence of treatment for intermittent 
skin problems, but not specifically affecting the site of the 
service-connected disability.)  The lack thereof, in light of 
the largely negative clinical findings as recently as in July 
2005, further disfavors a conclusion that a compensable 
rating is warranted.    



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Where, as here, appeal was perfected some five years before 
enactment of the law requiring the notice above, VA cannot be 
deemed to have erred in failing to provide such notice before 
issuing the rating decision on appeal.  What it must provide 
is appropriate notice during the appeal and subsequent 
process.  Pelegrini v. Principi, 18 Vet. App. at 120.

In letters dated in June 2001 and May 2004, VA advised the 
veteran that, if he identifies the sources of pertinent 
evidence concerning his left toe disability, then VA would 
assist him in securing the missing items from those sources, 
but that he ultimately is responsible for substantiating his 
claim.  The 2001 letter specifically requested that the 
veteran identify providers of treatment since mid-1997, as 
clinical evidence of treatment would be most pertinent to 
evaluation of an increased rating claim.  The 2004 letter 
notified the veteran that benefits at a compensable rate 
requires evidence of worsened disability, and also met the 
"fourth element" notice requirement as it advised the 
veteran that he may submit any pertinent evidence in his 
possession.  Also through the rating decision, Statement of 
the Case (SOC), and Supplemental SOCs (SSOCs), the veteran 
was provided an explanation of what criteria govern his claim 
and why the evidence does not support a compensable rating.  
Also, in April and August 2006, VA provided the veteran 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (considerations governing the assignment of disability 
ratings and effective dates for degree of disability and 
service connection).
    
Even after August 2006, when the last SSOC was issued, the 
veteran's representative submitted argument, which the Board 
has considered.  However, neither the veteran, nor his 
representative, has indicated the existence of additional 
pertinent records that are not in the claims file and which 
the veteran desires VA to consider before readjudicating the 
claim.  Nor has either indicated that additional evidence 
would be submitted, but that the veteran needs time to submit 
it or VA assistance to secure it.  Under the circumstances of 
this case, the Board does not find material prejudice 
occurred due to the timing of the notice; nor is there 
prejudice based on failure to provide full notice in a single 
correspondence, which is not required under governing law and 
regulations.  See generally Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).     

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records dated throughout 
the time period pertinent to this appeal, as well as the 
veteran's statements and hearing testimony.  Despite 
appropriate notice and assistance, the veteran has not 
identified sources of pertinent, existing evidence missing 
from the record and which he desires VA to review.  

	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable rating for onychomycosis, status post 
excision, left great toenail, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


